DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 03/18/2020.  
Claims 1-2, 4-6, 8-16, 19-23 and 25 are pending.
Claims 3, 7, 17-18, 24 and 26 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711433214.8, filed on 03/18/2020.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 03/18/2020 and 02/18/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 03/18/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-16, 19-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated Paul et al., (WO2017156224, herein after Paul).

Claim 1,
	Paul discloses an apparatus in a wireless communication system, the apparatus
comprising processing circuitry (WTRU, resp. node ¶ [0004,0005]) configured to: determine, based on one or more of at least resource set configuration information,
physical channel information and service type information, configuration information of one or more numerologies for sidelink communication (Para 4 "A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. The numerologies may include one or more of a subcarrier spacing, a transmission duration, a symbol duration, a number of symbols, or a cyclic prefix (CP) size. In an example, one or more of the numerologies may be selected based on one or more service requirements. In an example, one or more numerologies may be associated with a service type. In an example, one or more numerologies may be selected based on one or more channel properties or channel measurements. In an example, one or more numerologies may be autonomously selected by the WTRU. In an example, a WTRU may indicate a change in the one or more channel properties.” in combination with Paras 73 and 74 explicitly referring to sidelink communication); Paras 78-90 provide more/ additional details related to these features); and control a base station to transmit the configuration information of the one or more numerologies to user equipment for the user equipment to perform the sidelink communication based on the one or more numerologies, (¶ [0057, 0078-80] The WTRU is receiving the configuration information, which are transmitted by the node. WTRU may be configured to receive transmissions using at least one of a set of three possible signal structures. In an example, one or more numerologies may be autonomously selected by the WTRU. In an example, a WTRU may indicate a change in the one or more channel properties.” in combination with Paras 73 and 74 explicitly referring to sidelink communication) wherein a numerology comprises at least subcarrier spacing and a cyclic prefix type (¶ [0004] the numerologies may include one or more of a subcarrier spacing, a transmission duration, a symbol duration, a number of symbols, or a cyclic prefix size. The size implies the type of CP which is normal, short, long, extended).
Claim 2,
	Paul discloses comprise the configuration information of the one or more numerologies in high layer signaling to control the base station to transmit the (These limitation is considered optional; therefore, not given patentable weight): or control the base station to transmit the configuration information of the one or more numerologies in association with the resource set configuration information to the user equipment (¶ [0057, 0078-80] The WTRU is receiving the configuration information, which are transmitted by the node. WTRU may be configured to receive transmissions using at least one of a set of three possible signal structures. In an example, one or more numerologies may be autonomously selected by the WTRU. In an example, a WTRU may indicate a change in the one or more channel properties.” in combination with Paras 73 and 74 explicitly referring to sidelink communication. ¶ [0162]: The signal structure adjustments described may be applicable for one or more resources of a WTRU's configuration, for a subset of such resources, or for a set of resources that may correspond to a specific signal structure, e.g., a numerology block).
Claim 4,
	Paul discloses wherein the processing circuitry is further configured to: select, based on information related to one or more of at least a movement speed of the user equipment, a channel busy ratio, a channel occupancy ratio and a data service priority of the sidelink communication from the user equipment, a numerology for the sidelink communication from the one or more numerologies ([0138, 0173-0175] Signal structure adaptation may be enabled. A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects. A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. One or more of the numerologies may be selected based on one or more service requirements…service type. ¶ [0004]); and control the base station to transmit the selected numerology to the user equipment for the user equipment to perform the sidelink communication based on the selected numerology (A WTRU may send an access request to a node indicating the identified, determined, or selected one or more numerologies ¶ [0005]. a WTRU may determine an applicable signal structure based on whether the WTRU is sending a transmission or receiving a transmission and/or whether the transmission is associated with an interface, a network node (e.g., an eNodeB) or a D2D/Sidelink interface (e.g., in communications with another WTRU). ¶ [0103] A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects, ¶ [0138]).  
Claim 5,
	Paul discloses wherein the processing circuitry is further configured to: comprise the selected numerology in physical layer signaling to control the base station to transmit the selected numerology to the user equipment (A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission, ¶ [0004]. A WTRU may send an access request to a node indicating the identified, determined, or selected one or more numerologies. The WTRU may transmit data based on the numerology associated with the search space in which the physical channel ¶ [0005]. A physical layer of an air interface (e.g., a 5G air interface) may be band-agnostic and/or may support operation in licensed bands below 5 GHz and/or in unlicensed bands in the range 5-6 GHz ¶ [0064]); or select, in a case that the sidelink communication is carrier aggregation communication, a numerology for each component carrier in the carrier aggregation communication from the one or more numerologies (These limitations are considered optional; therefore, not given a patentable weight).  

Claim 6,	
	Paul discloses wherein information related to the data service priority of the sidelink communication is comprised in a resource configuration request from the user equipment (one or more numerologies may be associated with a service type. A WTRU may send an access request to a node indicating the identified, determined, or selected one or more numerologies. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. A characteristic associated with an aspect of a receiver or a transmitter may comprise, for example, whether a signal is received (e.g., via a downlink or a sidelink reception) or transmitted (e.g., using an uplink or a sidelink transmission), ¶ [0004-0005, 0073-0075]).

Claim 8,
	Paul discloses wherein the sidelink communication comprises at least vehicle to everything (V2X) communication, device to device (D2D) communication, machine type communication (MTC), unmanned aerial vehicle (UAV) communication and carrier aggregation (CA) communication (WTRU is sending a transmission or receiving a transmission and/or whether the transmission is associated with an interface, a network node (e.g., an eNodeB) or a D2D/Sidelink interface (e.g., in communications with another WTRU) ¶ [0103]).  
Claim 9,
	Paul discloses wherein the numerology further comprises one or more of number of slots in a subframe, number of OFDM symbols in a slot and number of slots in a frame (numerologies may include one or more of a subcarrier spacing, a transmission duration, a symbol duration, a number of symbols, or a cyclic prefix (CP) size. ¶ [0004]).  
Claim 10,
	Paul discloses wherein the apparatus operates as the base station and further comprises a communication unit configured to perform communication operation (A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, terminal, base station, RNC, and/or any host computer ¶ [0201]. The communications system 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface ¶ [0016]). 


Claims 11 and 25,
	Paul discloses an apparatus in a wireless communication system, the apparatus comprising processing circuitry configured to: obtain one or more numerologies for sidelink communication (A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission ¶ [0004]. Various signal structures or numerologies may be provided to support such range of use cases and/or frequency bands ¶ [0002] in combination with Paras 73 and 74 explicitly referring to sidelink communication); and control user equipment to perform the sidelink communication based on the one or more numerologies, 5Docket No. 14013US01 (one or more numerologies may be selected based on one or more channel properties or channel measurements. In an example, one or more numerologies may be autonomously selected by the WTRU. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. ¶ [0004]. )Preliminary Amendment wherein the one or more numerologies are determined based on configuration information from a base station or are pre-configured, and a numerology comprises at least subcarrier spacing and a cyclic prefix type ([0080] A WTRU may be configured with or configured to obtain one or more sets of one or more valid signal structures, for example, based on a pre-configuration. The numerologies may include one or more of a subcarrier spacing, a transmission duration, a symbol duration, a number of symbols, or a cyclic prefix (CP) size ¶ [0004]).  
Claim 25 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.
Claim 12,
	Paul discloses obtain the one or more numerologies by decoding high layer signaling comprising the configuration information of the one or more numerologies from the base station, wherein the one or more numerologies are determined by the base (one or more numerologies may be associated with a service type. one or more numerologies may be selected based on one or more channel properties or channel measurements. the WTRU may receive and successfully decode a physical control channel. The WTRU may transmit data based on the numerology associated with the search space in which the physical channel was successfully decoded. ¶ [0004-0005]).  

Claim 13,
	Paul discloses wherein the processing circuitry is further configured to: control the user equipment to transmit information related to one or more of at least a movement speed of the user equipment, a channel busy ratio, a channel occupancy ratio and a data service priority of the sidelink communication to the base station, for the base station to select, based on the information, a numerology for the sidelink communication from the one or more numerologies ([0138, 0173-0175] Signal structure adaptation may be enabled. A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects. A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. One or more of the numerologies may be selected based on one or more service requirements…service type. ¶ [0004]); and control the user equipment to perform the sidelink communication based on the numerology selected by the base station (A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. The WTRU may transmit data based on the numerology associated with the search space in which the physical channel was successfully decoded. ¶ [0004, 0005]. A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects, ¶ [0138]).  
 
Claim 14,
	Paul discloses obtain the numerology selected by the base station by decoding physical layer signaling from the base station ([0138, 0173-0175] Signal structure adaptation may be enabled. A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects. A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. One or more of the numerologies may be selected based on one or more service requirements…service type. ¶ [0004]. A physical layer of an air interface (e.g., a 5G air interface) may be band-agnostic and/or may support operation in licensed bands below 5 GHz and/or in unlicensed bands in the range 5-6 GHz ¶ [0064]).  

Claim 15,
	Paul discloses wherein the processing circuitry is further configured to: select, based on information related to one or more of at least a movement speed of the user equipment, a channel busy ratio, a channel occupancy ratio and a data service priority of the sidelink communication, a numerology for the sidelink communication from the one or ([0138, 0173-0175] Signal structure adaptation may be enabled. A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects. A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. One or more of the numerologies may be selected based on one or more service requirements…service type. ¶ [0004]); and  6Docket No. 14013US01 Preliminary Amendment control the user equipment to perform the sidelink communication based on the selected numerology (A WTRU may send an access request to a node indicating the identified, determined, or selected one or more numerologies ¶ [0005]. a WTRU may determine an applicable signal structure based on whether the WTRU is sending a transmission or receiving a transmission and/or whether the transmission is associated with an interface, a network node (e.g., an eNodeB) or a D2D/Sidelink interface (e.g., in communications with another WTRU). ¶ [0103] A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects, ¶ [0138]).  
Claim 16,
	Paul discloses wherein the processing circuitry is further configured to: select, in a case that the one or more numerologies are pre-configured, the numerology for the sidelink communication from the one or more numerologies further based on one or more of at least resource set configuration information, physical channel information and service type information (one or more numerologies may be associated with a service type. one or more numerologies may be selected based on one or more channel properties or channel measurements. the WTRU may receive and successfully decode a physical control channel. The WTRU may transmit data based on the numerology associated with the search space in which the physical channel was successfully decoded. ¶ [0004-0005]. [0080] A WTRU may be configured with or configured to obtain one or more sets of one or more valid signal structures, for example, based on a pre-configuration); select the numerology for the sidelink communication from the one or more numerologies further based on information related to other device involved in the sidelink communication (A WTRU may send an access request to a node indicating the identified, determined, or selected one or more numerologies ¶ [0005]. a WTRU may determine an applicable signal structure based on whether the WTRU is sending a transmission or receiving a transmission and/or whether the transmission is associated with an interface, a network node (e.g., an eNodeB) or a D2D/Sidelink interface (e.g., in communications with another WTRU). ¶ [0103] A WTRU or a network node may select a signal structure based on one or more of channel conditions, performance, service requirements, or other aspects, ¶ [0138]); or select, in a case that the sidelink communication is carrier aggregation communication, the numerology for each component carrier in the carrier aggregation communication from the one or more numerologies (These limitation is considered optional; therefore, patentable weight is not given).

 
 Claim 19,
	Paul discloses wherein the processing circuitry is further configured to: comprise the selected numerology in sidelink control information to control the user equipment to transmit the sidelink control information to other device (a WTRU may determine that it successfully decoded downlink control information using a first set of parameters and may therefrom determine that a first signal structure is applicable to a transmission (DL and/or UL and/or SL, e.g., a transmission indicated/scheduled by the concerned control information) ¶ [0108]).  
Claim 20,
	Paul discloses wherein the processing circuitry is further configured to: obtain a numerology for sidelink communication of other device by decoding sidelink control information from the other device (a WTRU may determine that it successfully decoded downlink control information using a first set of parameters and may therefrom determine that a first signal structure is applicable to a transmission (DL and/or UL and/or SL, e.g., a transmission indicated/scheduled by the concerned control information) ¶ [0108]… A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. The WTRU may transmit data based on the numerology associated with the search space in which the physical channel was successfully decoded. A characteristic associated with an aspect of a receiver or a transmitter may comprise, for example, whether a signal is received (e.g., via a downlink or a sidelink reception) or transmitted (e.g., using an uplink or a sidelink transmission) ¶ [0004, 0005, 0073]); and control, based on the obtained numerology of the other device, the user equipment to receive information from the other device (a WTRU may determine an applicable signal structure based on whether the WTRU is sending a transmission or receiving a transmission and/or whether the transmission is associated with an interface, a network node (e.g., an eNodeB) or a D2D/Sidelink interface (e.g., in communications with another WTRU), ¶ [0103]. A wireless transmit/receive unit (WTRU), e.g., a 5G WTRU, may identify, determine and/or select one or more numerologies associated with a transmission. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission, ¶ [0004]).  
Claim 21,
	Paul discloses wherein the sidelink communication comprises at least vehicle to everything (V2X) communication, device to device (D2D) communication, machine type communication (MTC), unmanned aerial vehicle (UAV) communication and carrier aggregation (CA) communication (WTRU is sending a transmission or receiving a transmission and/or whether the transmission is associated with an interface, a network node (e.g., an eNodeB) or a D2D/Sidelink interface (e.g., in communications with another WTRU) ¶ [0103]). 
Claim 22, 
Paul discloses wherein the numerology further comprises one or more of number of slots in a subframe, number of OFDM symbols in a slot and number of slots in a frame (numerologies may include one or more of a subcarrier spacing, a transmission duration, a symbol duration, a number of symbols, or a cyclic prefix (CP) size. ¶ [0004]).
Claim 23,
	Paul discloses wherein the apparatus operates as the user equipment and further comprises a communication unit configured to perform communication operation (the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, consumer electronics, and the like ¶ [0015]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.